Citation Nr: 1331970	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  11-08 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, that the benefits sought on appeal.  The Board remanded the claim in October 2012 for a VA examination.  In April 2013, the Board requested that the Veteran's Health Administration (VHA) supply another medical opinion.  As none of the medical opinions rendered thus far is adequate, the claim for service connection for a lumbar spine disability is again REMANDED to the RO via the Appeals Management Center in Washington, D.C.

The Board has reviewed the Veteran's claims file and the Virtual VA electronic claims file.

This claim has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


REMAND

VA has a duty to assist in a claimant developing evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  If VA provides a medical opinion in the service connection context, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical opinion is adequate when it allows for fully informed adjudication.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, it must include consideration of the Veteran's entire medical history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  That helps ensure that the factual premises underlying it are accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The rationale for a medical opinion must be fully and clearly articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In the April 2013 letter directing a medical opinion from VHA, the Board set forth the pertinent evidence.  That included the opinions rendered following VA examinations in August 2009 and November 2012.  Each opinion was found to be inadequate.  Both were offered little supporting rationale for the opinion.  A VHA medical opinion supported by a rationale was requested.  The three questions specifically asked by the Board were answered by a VHA physician in May 2013.  One question was answered in two sentences, while the remaining questions were answered in one sentence.  No supporting rationale was provided.  Therefore, another examination is needed.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

1.  Arrange for a VA medical opinion to be rendered regarding the Veteran's lumbar spine disability.  The examiner must review the claims file and must note that review in the report.  A clear and complete supporting rationale must be provided with the answer for each question.  The contentions of the Veteran and his representative should be addressed.  A discussion of the pertinent medical and lay evidence should be provided.  Any pertinent medical literature should be referenced.  The examiner should provide an opinion answering the following questions:

(a)  Is the Veteran's sacralization a congenital defect?

(b)  If sacralization is a congenital defect, is it at least as likely as not (50 percent or greater probability) that it was aggravated (permanently worsened beyond the natural progress of the disorder) during service such that there is a superimposed disease or injury related to service?

(c)  Is it at least as likely as not that the Veteran's degenerative disc disease or degenerative joint disease is related to his service?

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran is advised that failure to report for any scheduled examination without good cause may result in an adverse decision.  38 C.F.R. § 3.655 (2012); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

